Citation Nr: 0810846	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO. 05-33 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to August 
1945. The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

In February 2008, the appellant appeared before the 
undersigned Veterans Law Judge and testified regarding her 
appeal. A transcript is of record.

By a February 29, 2008 ruling, the undersigned Veterans Law 
Judge granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant. See 38 C.F.R. § 20.900(c).

In her April 2005 notice of disagreement, the appellant 
asserted that the veteran was misdiagnosed or improperly 
medically treated by VA. This matter has not been addressed 
by the RO, and it is therefore REFERRED for appropriate 
action. 


FINDINGS OF FACT

1. At the time of his death, the veteran was not in receipt 
of service connection for any disability.

2. The immediate cause of the veteran's death was metastatic 
squamous cell carcinoma.

3. Metastatic squamous cell carcinoma did not have its onset 
during active service or result from disease or injury in 
service, or from a service-connected disability.
CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. § 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the appellant dated in September 
2004. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; (3) 
informing the appellant about the information and evidence 
she was expected to provide; and (4) requesting the appellant 
provide any evidence in her possession that pertains to her 
claim.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
appellant of such information, because the claim is being 
denied, no disability rating or effective date for service 
connection for the cause of death will be assigned. 
Proceeding with the appeal presently does not therefore inure 
to the appellant's prejudice.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The appellant contended during her February 2008 Board 
hearing that her husband was exposed to asbestos, 
petrochemicals, and sun aboard ship and that as a result the 
veteran developed myasthenia gravis and metastatic squamous 
cell carcinoma. The veteran had previously filed a claim for 
service connection for myasthenia gravis which was denied in 
June 2002. The veteran died in 2002 due to metastatic 
squamous cell carcinoma. At the time of his death, the 
veteran was not service-connected for any disabilities. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

In order to establish service connection for the cause of 
death of the veteran, the evidence must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312. The death of 
a veteran will be considered to have been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a). The principal cause of death is 
one which singularly or jointly with some other condition was 
the immediate cause of death, or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is one that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of death. 38 C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In 
addition, a service-connected disability includes certain 
chronic diseases, such as myocarditis and malignant tumors, 
which may be presumed to have been incurred in service if it 
became manifest to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death. See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999) (Both 
discussing the factors of service connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience." Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation); see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).

The veteran had two years of military service with a variety 
of duties as a member of the Merchant Marine. His duties 
included those of "wiper," oiler, pumpman, and 
fireman/watertender. 

In a January 2002 statement, the veteran reported he worked 
for a railroad company as a fireman from October 1945 to July 
1960 and was self-employed in the wholesale gasoline 
distribution business from July 1960 to January 1991. The 
veteran stated although he delivered some petroleum products, 
he also employed 2 or 3 people that did most of the 
deliveries. 

The veteran was diagnosed in 1992 with myasthenia gravis. In 
mid-2002, the veteran was diagnosed with head and neck 
squamous cell carcinoma. He died from the disorder several 
months after the diagnosis was rendered. The death 
certificate indicates that the metastatic squamous cell 
carcinoma was the primary, or "immediate" cause of death, 
and there were no listed "underlying" causes, or "other 
significant conditions contributing to death but not 
resulting in the underlying cause. 

VA medical treatment records dated from October 2000 to 
August 2002, including a February 2005 VA medical opinion as 
to cause of death, are devoid of any evidence which indicated 
the cause of the veteran's myasthenia gravis and metastatic 
squamous cell carcinoma were etiologically related to 
service. 

In a May 2002 statement, a private physician, Dr. RBV, stated 
he had cared for the veteran since 1992 and that the veteran 
had a diagnosis of myasthenia gravis. Dr. RBV stated it was 
his understanding that the veteran served in the Merchant 
Marines with intermittent exposure to petrochemical fuels and 
other potential toxins such as asbestos. Dr. RBV stated there 
was data which suggested that exposure to these compounds 
could cause dysfunction in the person's immune system 
resulting in immune mediated disorders such as myasthenia 
gravis and potentially even some cancers. Dr. RBV opined that 
the veteran's myasthenia gravis and possibly his cancer was 
likely related to his exposure to these chemical compounds 
during his service as a Merchant Marine.

In February 2004, the veteran's wife submitted a newspaper 
article concerning lead exposure and a connection to 
cataracts. 

In a February 2005 VA medical opinion, a VA examiner stated 
he had reviewed the entire contents of the claims file and he 
found no reasonable medical link between the veteran's 
military service and the claimed conditions. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). He 
observed that to link these conditions to his exposure to 
several substances would be mere speculation on his part, or 
for anyone.

The appellant has proceeded with several theories of 
entitlement as to the cause of the veteran's death. She 
contends that the veteran was exposed to asbestos while 
aboard a Navy ship during service; and that this exposure 
later led to the development of myasthenia gravis and 
metastatic squamous cell carcinoma. See February 2008 BVA 
hearing transcript, p. 2; April 2005 notice of disagreement. 
Specifically, the appellant asserts that the veteran was a 
Merchant Marine who served on various ships and thus was 
exposed to asbestos. Secondarily, the appellant asserts that 
her husband was also exposed to various petrochemicals which 
caused his myasthenia gravis and metastatic squamous cell 
carcinoma. Finally, the appellant asserts that her husband 
contracted metastatic squamous cell carcinoma from sun 
exposure while serving aboard ship which allowed the sun's 
rays to be enhanced from reflection off the water.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations. 
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims. See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988). The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1MR, part 
IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 
2007) ("VA Manual"). Also, an opinion by VA's Office of 
General Counsel (OGC) discussed the proper way of developing 
asbestos claims. VAOPGCPREC 4-00 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies. Id., at Subsection (a). Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire-
proofing materials, and thermal insulation. Id. Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment. Id., at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed. Id., at Subsection 
(b). Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate). Id.

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence suggestive of 
such a linkage is required, and the appellant's medically 
untrained opinion is not competent. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). As to disorders related to 
asbestos exposure, the absence of symptomatology during 
service or for many years following separation does not 
preclude the eventual development of the disease. The latent 
period varies from 10 to 45 or more years between first 
exposure and development of disease. Also of significance is 
that the time length of exposure is not material, as 
individuals with relatively brief exposures of less than one 
month have developed asbestos-related disorders. See VA 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(b)(2) 
(rescinded on 12-13-05 by M21-1MR, Part III, IV and V).

A review of the veteran's service records are negative for a 
finding that the veteran was exposed to asbestos in service. 
Moreover, none of the medical evidence of record shows a 
diagnosis of asbestosis or an asbestos-related disease. The 
veteran served in the Merchant Marines with the primary 
military occupational specialties of wiper, oiler, pumpman, 
and fireman/watertender. There is no presumption of asbestos 
exposure merely as a result of having served aboard a ship. 
See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

However, even if the Board assumes that the veteran was 
exposed to asbestos during his travel, service connection for 
the veteran's cause of death could not be granted in this 
case as there is no competent medical evidence that 
establishes any causative relationship between the veteran's 
assumed asbestos exposure and the veteran's myasthenia gravis 
and metastatic squamous cell carcinoma. The only post-service 
medical evidence addressing this issue consists of a letter 
from Dr. RBV, who stated there was data which suggested that 
exposures to these compounds could cause dysfunction in the 
person's immune system resulting in immune mediated disorders 
such as myasthenia gravis and potentially even some cancers. 
Dr. RBV opined that the veteran's myasthenia gravis and 
possibly his cancer was likely related to his exposure to 
these chemical compounds during his service as a Merchant 
Marine.

Again, assuming without deciding the veteran was exposed to 
asbestos and petroleum or chemical fumes to some degree, Dr. 
RBV's opinion is not based upon any data as applied to the 
veteran - i.e., there is no information indicating to what 
degree such exposure occurred; the course of development of 
any disorders which may have been incurred. Indeed, Dr. RBV's 
opinion as to exposure (i.e., the in-service event) is 
without foundation and is speculative. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

Such speculation as to exposure undermines the probative 
weight assigned to his opinion. Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). Because the factual basis of the opinion is not 
supported, the medical conclusion which is itself speculative 
is of no probative value,

As to establishing entitlement to service connection for the 
cause of the veteran's death based on the appellant's 
alternative theories of exposure to petrochemicals and sun, 
the Board finds that these arguments fail as well. There is 
no evidence in the claims file that supports the diagnosis of 
myasthenia gravis and metastatic squamous cell carcinoma with 
a link to petrochemical or sun exposure. Further, the veteran 
worked as a wholesale gasoline distributor for over 30 years. 
There is no evidence of prolonged sun exposure or sunburn (1) 
during military service, which (2) resulted in mysasthenia 
gravis or skin cancer, both of which must be demonstrated or 
at least approximated in order for a grant of service 
connection to issue. Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998) ((In order 
to establish service connection, there must be (1) evidence 
of an injury in military service or a disease that began in 
or was made worse during military service or one which would 
qualify for presumptive service connection; (2) competent 
evidence of a current physical or mental disability; and, (3) 
competent evidence of a relationship between the veteran's 
current disability and the in-service event).) 

There is no medical evidence of record that suggests any 
relationship between the disease processes that influenced 
the veteran's demise and his military service.

Finally, the Board notes that the veteran did not manifest 
the disorder of metastatic squamous cell carcinoma that led 
to his death until 2002, more than 57 years after his 
separation from service and only four months prior to his 
death. Therefore, presumptive service connection is not 
warranted for a malignant tumor manifested within one year of 
the veteran's separation from service. See 38 C.F.R. §§ 
3.307, 3.309.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to the service-connected 
disorder. While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted. The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for cause of death is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


